                        IN THE UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF ARKANSAS
                                EL DORADO DIVISION

FOSTER CABLE SERVICES, INC.
d/b/a U-PAS                                                                         PLAINTIFF


v.                                   Case No. 1:18-cv-1049


JAMES ERIC DEVILLE and
T&D SOLUTIONS                                                                   DEFENDANTS

                                         JUDGMENT

       Before the Court is Defendants James Eric Deville and Volt Power’s Motion for Judgment

on the Pleadings. (ECF No. 15). Plaintiff Foster Cable Services, Inc. filed a response. (ECF No.

17). The Court finds the matter ripe for consideration.

       For the reasons stated in the Court’s order of even date, the Court finds that Defendants’

Motion for Judgment on the Pleadings (ECF No. 15) should be and hereby is GRANTED.

Plaintiff’s complaint is hereby DISMISSED WITH PREJUDICE.

       IT IS SO ORDERED, this 20th day of February, 2019.

                                                           /s/ Susan O. Hickey
                                                           Susan O. Hickey
                                                           Chief United States District Judge
